IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


MICHAEL ROYTMAN,                          : No. 166 MAL 2017
                                          :
                  Petitioner              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
           v.                             :
                                          :
                                          :
KAREN CESARONE,                           :
                                          :
                  Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 29th day of August, 2017, the Petition for Allowance of Appeal is

DENIED.

     Petition to File Appeal Response Nunc Pro Tunc is denied as moot.